SHAHOOD, J.,
dissenting.
I would affirm the trial court’s Order Granting Wife’s Amended Motion for Contempt. My review of the record indicates that the trial court did not err in either issue raised by the Husband, Brian Richard Roll.
The first issue raised by the Husband was that the trial court erred by refusing to grant sufficient time for him to defend against the motion for contempt. A one hour and ten minute evidentiary hearing *534on the Wife’s amended motion for contempt was held. The record in this case shows that the Husband was provided an approximate equal amount of time as the Wife.
Secondly, the Husband argues that the trial court erred in finding that he had an ability to pay the ordered support. The court was justified in concluding that the Husband had the ability to pay based on the competent, substantial evidence presented at the hearing. As pointed out by the Wife through the unrebutted testimony of one of her witnesses, Husband’s personal bank account had substantial monies deposited for the years 2000 and 2001: $450,816 in 2000 and $79,576 in 2001 through April.
As conceded by the Husband, “the amount that was passing through his account was suspicious, but fully explainable.” I would be reluctant to accept the Husband’s suspicious explanation over the trial court’s reasoned finding of ability to pay.
As previously stated I would affirm.